Citation Nr: 1313996	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  02-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher initial rating for a service-connected psychiatric disorder, including adjustment disorder with anxiety, paranoid schizophrenia, and psychotic bipolar disorder, rated as noncompensably disabling prior to November 20, 2006, and 70 percent thereafter, to include entitlement to a total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to March 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, granted service connection for adjustment disorder with anxiety, with a noncompensable rating assigned, effective April 15, 1999.

A review of the record indicates that on April 15, 1999, the appellant submitted a claim of service connection for a disability which he characterized as "mental instability."  In a January 2000 rating decision, the RO denied service connection for a psychiatric disorder, finding that the claim was not well grounded, under criteria then in effect.

Pursuant to the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), in a July 2001 rating decision, the RO reconsidered the appellant's claim of service connection for a psychiatric disorder.  Among other things, the VCAA eliminated the concept of a well-grounded claim and provided that any claim which had been previously denied as not well grounded shall, on the request of the claimant or the Secretary's own motion, be readjudicated as if the denial had not been made, provided that the denial was one that became final during the period beginning on July 14, 1999, and ending on the date of enactment of the VCAA, November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); see also VA O.G.C. Prec. Op. No. 3-2001, published at 66 Fed. Reg. 33, 309 -01 (Jan. 22, 2001).

In the July 2001 rating decision, the RO denied service connection for a psychiatric disorder and the appellant appealed.  Following appeals to the Board and the U.S. Court of Appeals for Veterans Claims (Court), in a January 2006 rating decision, the RO granted service connection for adjustment disorder with anxiety and assigned an initial zero percent rating, effective April 15, 1999.

In November 2006, the appellant's attorney submitted a statement to the RO which he characterized as a "Motion for Reconsideration by a Decision Review Officer."  In the "Motion for Reconsideration," the appellant's attorney indicated that the appellant sought service connection for paranoid schizophrenia.  He also argued that the appellant was entitled to a total rating based on individual unemployability due to service-connected disability (TDIU), effective July 22, 1999.

In response to the "Motion for Reconsideration," in a June 2007 rating decision, the RO denied service connection for paranoid schizophrenia and TDIU.  Liberally construing various subsequent statements from the appellant's attorney, the RO was able to determine that an appeal had been perfected with the June 2007 rating decision denying service connection for schizophrenia and TDIU.  Additionally, the record shows that both the Board and RO subsequently liberally construed statements from the appellant's attorney to determine that an appeal had been perfected with the January 2006 rating decision assigning an initial noncompensable rating for adjustment disorder with anxiety.

Following conflicting statements from the Veteran, a clarification letter was sent in April 2008 to determine whether he wanted to attend a hearing before the Board.  The letter informed him that if he did not respond within 30 days, the Board would assume that he did not want a hearing and proceed accordingly.  The Veteran did not respond.

In a May 2008 decision, the Board granted service connection for paranoid schizophrenia.  The remaining matters then on appeal, entitlement to an initial compensable rating for adjustment disorder and entitlement to TDIU, were remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (discussing inextricably intertwined issues).

While the matter was in remand status, in an October 2008 rating decision, the RO effectuated the Board's May 2008 decision granting service connection for paranoid schizophrenia.  The RO assigned an initial 70 percent disability rating for schizophrenia, effective November 20, 2006.  Thereafter, in a March 2010 rating decision, the RO recharacterized the appellant's service-connected psychiatric disability as "adjustment disorder with anxiety and paranoid schizophrenia, currently diagnosed as psychotic bipolar disorder."  The 70 percent disability rating effective from November 20, 2006, was continued.

In July 2010, the Board noted that the Court decisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the appellant's contentions, and the evidence of record, the arguments of his attorney notwithstanding, the Board recharacterized the issues on appeal as set forth on the cover page of this decision.  Then, the claim was remanded for additional development, to include a new VA examination.  

The claim has been returned now for further appellate action.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's acquired psychiatric disability more nearly approximated total occupational and social impairment.  

2.  Because a 100 percent rating for acquired psychiatric disability (the Veteran's only service-connected disability) has been assigned, the claim for TDIU is moot.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the schedular criteria for a disability rating of 100 percent for acquired psychiatric disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9432 (2012).

2.  As a total rating for acquired psychiatric disability has been assigned, the claim for TDIU is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of error in this case.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).  

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2012).

A noncompensable rating is assigned where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  Id.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id. 

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

Applying the analysis in Mauerhan to the criteria for the 100 percent rating, it follows that the Veteran would be entitled to that rating if the acquired psychiatric disability caused total occupational and social impairment, regardless of whether he had some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms were listed.

The claims file demonstrates a long and complicated history in this case as the medical evidence documents multiple diagnoses and several reports of fluctuations in the severity of the Veteran's acquired psychiatric disability.  Considering the evidence as a whole, however, the disability picture more closely approximated total impairment or a 100 percent rating throughout the entire appellate period.  Although there were reported periods of possible improvement, several treatment providers noted throughout the claim that the Veteran denied the existence of symptoms or even his illness and that such denial was in fact a symptom of his disability.  Moreover, some of those medical reports were provided following one treatment or without the benefit of reviewing the complete record and, therefore, as explained below, resulted in possible misdiagnosis or assessment of the psychiatric symptoms.  Therefore, the Board finds that overall the evidence demonstrated deficiencies in most areas of social and occupational functioning, including work, family relations, judgment, thinking, and mood, resulting in total social and occupational impairment.  

The Veteran's psychiatric symptoms were first noted during service in a February 1981 psychiatric evaluation.  The examiner stated that at first, it appeared that the Veteran had a positive attitude and a will to be a good soldier.  As the session continued, however, he began to describe a grandiose illusion about carrying a drum in order to complete basic training, because with the drum, he could do anything.  The examiner stated that the more he talked, the more it was apparent that the Veteran had several illusions that caused him to lose touch with reality.  The examiner concluded that the Veteran lacked the ability to concentrate upon the real world around him because he lived in a fantasy world of his own, and thus, would not be successful in the military.  He was discharged thereafter in March 1981.  

In December 1986, the Veteran was granted Social Security Administration (SSA) disability benefits for affective disorder.  At that time, the medical examinations revealed impairment in judgment, thinking, and mood as well as with work and family relations, due in large part to persistent delusions. 

For example, in a November 1986 progress note, it was noted that he had been divorced for 10 years and was residing with his parents.  Although his affect was normal and recent and remote memory was fair, his speech was pressured.  He described homicidal ideations, loose associations, and paranoid ideation.  

In a November 1986 examination, Dr. L.S., a psychiatrist, found that the Veteran was not able to give a coherent and dependable history.  His speech was circumstantial, and at times incoherent.  His affect was manic and his answers were not goal directed or redirectable.  He was paranoid and grandiose.  He indicated that he heard voices, although he could not give a clear-cut answer about them.  The examiner stated that he definitely had some homicidal ideas and was unpredictable with a mood that fluctuated from being very angry to helpless.  The examiner noted his desire to obtain disability benefits and stated that the Veteran was definitely a very sick man.  The provisional diagnosis was of schizoaffective disorder.  

In a follow-up examination in December 1986, Dr. L.S. stated that the Veteran was hypomanic and jumped from one subject to another.  His speech was pressured, repetitive, and circumstantial, and his mood was hyperactive and stable.  His emotional expression was not appropriate to his thought content, his thought process was rapid, and his thinking was tangential and at times included loose associations.  He expressed grand delusions and irrational goals, although he denied illusions or hallucinations.  The examiner found his concentration and attention span to be "nil" and his insight and judgment were found to be poor.  The diagnosis was affective disorder, manic, and rule out schizoaffective illness.  

In a second examination in December 1986, a psychologist stated that it did not appear that the Veteran was acting in a manner as to suggest clear recognition of the secondary gain to be achieved (disability funds) from his illness.  In fact, he often acted in the opposite manner, in the sense that he was denying the very existence of an illness.  The examiner suggested that this denial was actually a symptom of his disability, which the psychologist diagnosed as schizoaffective disorder.  

In a December 1986 Psychiatric Activities Assessment, the Veteran was noted to have very limited socialization and reported that he kept himself isolated.  A December 1986 SSA Mental Residual Functional Capacity Assessment noted markedly limited abilities related to occupational and social functioning such as the ability to maintain attention and concentration for extended periods, to work in coordination or proximity to others without being distracted by them, to complete a normal workday or workweek without interruptions from psychologically based symptoms, and to interact appropriately with the general public, accept instructions and respond appropriately to criticism.  

From that point until the most recent VA examination in June 2011, the same symptoms of impaired judgment, thinking, and mood were repeatedly noted.  Moreover, to the extent that the symptoms were found to be less severe on a few occasions, the Board finds those reports to be less probative.   

For example, in May 1999, the Veteran was re-examined twice.  In the first examination, the Veteran denied any unusual symptoms or that he even had a disability, although the examiner noted some unusual thinking, including the Veteran's reports that he gained 70 pounds overnight during service after being exposed to skunk oil spray.  Nevertheless, the examiner ultimately found the Veteran capable of employment.  

The records indicated, however, that the first May 1999 examiner had not completed all of the necessary testing.  Upon follow-up, a narrative in the Mental Residual Functional Capacity Assessment from a new examiner concluded that although some of the Veteran's symptoms had improved and he was less "foridly" (presumed to be forwardly) psychotic than when he was granted benefits, he was still grandiose, rambled until stopped, and was slow in his response to mental tasks.  Although he could do simple and some detailed tasks, he could not sustain concentration and attention.  Furthermore, his grandiosity would interfere with his interaction with the public, his supervisors, and eventually his coworkers.  For those reasons, the examiner found that the Veteran could not sustain a normal work week.  

In a March 2002 assessment, the Veteran was noted with marked difficulties in maintaining social functioning and moderate restriction in daily activities and deficiencies of concentration, persistence, or pace resulting in failure to complete tasks in a timely manner in a work settings or elsewhere.  Then, private treatment records from Dr. S.Z. dated between August and November 2002 revealed no delusions, hallucinations, or paranoid, suicidal, or homicidal ideation.  His insight and judgment were good and he was found to have well-delineated futuristic thoughts and plans.  

The private treatment reports, however, were brief and it was clear that the physician had not reviewed the medical history contained in the claims file.  Moreover, the findings were so drastically different from the years of previous findings, including those just five months prior.  Thus, the physician presumably did not have an accurate history on which to base his findings.  

In a June 2005 VA examination, the Veteran's judgment was good and there were no signs of psychosis.  The examiner noted the same types of impairment in thought processes, but found that they were more due to his low IQ than his service-connected acquired psychiatric disability.  Again, however, the examiner only met with the Veteran once and that he had been known to deny symptoms or the presence of his illness all together.  

Just over one year later, in July 2006, a private physician stated that the Veteran had persistent delusions.  By his own report, he was able to work part time but the examiner stated that his paranoid delusions affected his ability to maintain employment.   

During a November 2009 VA examination, the Veteran was noted to be so "manicky and psychotic" that a correct history would not be gathered.  The Veteran reported the story about the skunk and gaining a significant amount of weight overnight and the examiner found his speech to be pressured, incoherent at times, circumstantial, tangential, and rambling.  The Veteran reported that he was able to take care of his own activities of daily living and that he liked to read and play music and sports, although the examiner stated that it was unclear whether he actually did any of those things for himself.  The examiner found impaired memory, judgment or impulse control, and thought process and content.  His mood was manic and anxious and he was psychotic.  

The November 2009 VA examiner diagnosed bipolar disorder, psychotic, and reasserted that diagnosis in a March 2010 addendum.  In June 2011, however, the same examiner changed the diagnosis to schizoaffective disorder because he thought, based in part on the story regarding the skunk, that the Veteran was hallucinating and delusional.  The examiner also noted the Veteran's reports of suicidal ideations without intent or plan.  
 
Throughout the claims file, the Veteran's symptoms of delusions and hallucinations, including the story about the skunk and rapid weight gain, impaired judgment or impulse control, manic, anxious, or psychotic mood, impaired thought processes and content, inability to concentrate and follow directions, and intermittent homicidal or suicidal ideations have been noted.  

The Veteran has been found to be incapable of employment multiple times throughout the appeal, including during SSA disability examinations dated in November and December 1986, May 1999, and March 2002, and private treatment in July 2006.  Moreover, although the November 2009/June 2011 VA examiner stated that the Veteran could work as a musician if there was work to do, the Board notes that the examiner also found that his "work problems level" was "marked" and assigned a GAF score of 45, indicative of an inability to maintain employment. 

Regarding social functioning, the Veteran has been divorced throughout the appeal, has not reported any close relationships with his family members, and has reported a strained and at times nonexistent relationship with his son.  For example, in the first May 1999 SSA examination, the Veteran reported that he had no idea where his son was living and hadn't seen or talked to him for approximately two years.  Then, during the June 2005 VA examination he reported that he only kept up with his son through his parents.  He was found to have markedly limited social interaction in December 1986 and marked difficulty maintaining social functioning in March 2002.  Moreover, while the Veteran reported to the November 2009/June 2011 VA examiner that he had friends and participated in several hobbies, the examiner questioned whether he actually did any of those things.  

Moreover, many of the Veteran's GAF scores provided throughout the appeal period have been between 40 and 50, indicative of serious or major impairment such as the inability to keep a job and inability to maintain friends.  These GAF scores are supported by the medical and lay evidence of record.  

Although there were reported periods of improvement and to the extent that the Veteran denied certain symptoms or reported the ability to work or maintain social relationships, several treatment providers, including a December 1986 SSA psychologist, found or suggested that denial of his symptoms or the existence of his illness was actually a symptom of his disability.  Moreover, some of those medical reports were provided following one treatment or without the benefit of reviewing the complete record and, therefore, may have resulted in a possible misdiagnosis or assessment of the psychiatric symptoms.  

Therefore, although the Veteran may have had brief periods of improvement, which is questionable, the Board finds that the disability picture as documented by the medical and lay evidence more nearly approximate total occupational and social impairment throughout the period on appeal.  38 C.F.R. §§ 4.7, 4.21 (2012).  Resolving all doubt in the Veteran's favor, the criteria for a 100 percent rating are met.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

A TDIU is assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2012).  Because a total disability rating is being assigned (and the Veteran has no other service-connected disability), and the claims for TDIU and increased ratings for TDIU arose at the same time and are based on the same evidence, the issue of TDIU is moot.  


ORDER

For the entire period on appeal, an increased rating of 100 percent for acquired psychiatric disability is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


